DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/09/2022 has been entered.

Response to Amendments
Applicant's amendments filed 8/09/2022 to claims 1 and 10 have been entered. Claims 2-5, 7-9, 14, 17, and 21 canceled. Claims 1, 6, 10-13, 15, 16, 18-20, and 22-26 remain pending, of which claims 1, 6, 10-13, and 22-26 are being considered on their merits. Claims 15, 16, and 18-20 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 was amended in the instant reply to recite “wherein the living core potent cellular entities and the supportive entities are from a disrupted mammalian tissue interface”, which then renders dependent claim 25 indefinite as “mesenchymal” in the dependent claim is broader than the muscle tissue of claim 1. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Correction is required.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 12, 22, 23, and 25 are rejected under 35 U.S.C. 103 as unpatentable over Motohashi et al. (Journal of Visualized Experiments (2014), 86, e50846, 7 pages) as evidenced by Taniguchi et al. (Scientific Reports (2015), 5(11428), 14 pages) and Dumont et al. (Comp Physiol (2015), 5(3), 1027-59; Reference U).
Applicant’s definition of “functionalized polarized tissue” at ¶000125 of the specification is acknowledged. This rejection addresses the embodiment of muscle satellite cells a mixed population of stem cells and non-stem cells for the muscular cellular and supportive entities and capable of producing a functional polarized tissue of claim 1. Paragraph 000120 of the specification was fully considered, but not considered a controlling definition of “supportive entities” to exclude stem cells as differentiating cells are expressly considered as an alternative embodiment (See M.P.E.P. § 2111), and the evidentiary teachings of Dumont make clear that muscle satellite cells are a heterogenous population of cells which comprise a small subset of muscle stem cells (See the Abstract). This rejection addresses the embodiment collagenase digestion for “stimulated” of claim 1. This rejection addresses the embodiment of a composition comprising Pax7+ muscle satellite cells, the composition made from isolated murine hind muscles and associated connective tissue and treated with collagenase, sorted by magnetic activated cell sorting, and resuspended in myoblast medium for the generic heterogenous mammalian tissue interface cell aggregate of claim 1.
Motohashi teaches a composition comprising Pax7+ muscle satellite cells, the composition made from isolated murine hind muscles and associated connective tissue and treated with collagenase, sorted by magnetic activated cell sorting, and resuspending in myoblast medium and plating the cells on Matrigel (Protocol subheadings 1 and 2; Fig. 1, particularly Fig. 1H), anticipating or reading on claims 1, the embodiment of mechanical product-by-process limitations in claim 1, claim 10, the embodiment of culture medium the delivery substrate of claim 12, 22, and 23 (noting Motohashi removes the muscle with the connective tissue). Motohashi teaches that muscle satellite cells are myogenic stem cells (1st paragraph of the Introduction), thus anticipating or reading on the “capable of” language of claim 1.
Regarding claim 25, Motohashi is silent of the muscle satellite cells are mesenchymal in origin. However, Taniguchi teaches that Mesenchyme is an embryonic precursor tissue that generates a range of structures in vertebrates including cartilage, bone, muscle, kidney, and the erythropoietic system (1st paragraph on page 1). Therefore, the muscle satellite cells of Motohashi as evidenced by Taniguchi and inherently anticipates or reads on the mesenchymal cell sources of claim 25.
Regarding the first wherein clause of claim 1, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." Also, alternate rejections under both 102 and 103 are appropriate when Applicant claims a composition in terms of a function or property and the composition of the prior art is the same as that of the claim but does not explicitly disclose the function or property. See M.P.E.P. § 2112; once a substantially identical product/composition has cited and a rationale tending to show inherency is set forth, the burden shifts to Applicant to overcome the 102 rejection by showing the prior art product lacks the claimed function/property, and to overcome the 103 rejection by further showing that any different in the claimed function/property is non-obvious.
 In this case, the function(s)/properties are wherein the stimulated heterogeneous mammalian tissue interface cell aggregate exhibits phenotypes of altered gene expression, altered protein translation, altered intercellular and intercellular signaling, altered binding of vesicles to membranes, altered ATP production and consumption, or altered cellular mobility. However, the skeletal muscle cells of Motohashi are substantially similar and to the claimed composition because the prior art composition comprises living cells obtained from mammalian muscle tissue Therefore, the burden to establish both novelty and non-obviousness over Motohashi ‘s composition is shifted back to Applicant.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Motohashi as evidenced by Taniguchi and Dumont and Dumont  as applied to claim 1 above, and further in view of Seale et al. (Cell (2000), 102, 777-786).
The teachings of Motohashi as evidenced by Taniguchi and Dumont are relied upon as set forth above.
Regarding claim 6, Motohashi is silent if the Pax7+ muscle satellite cells are expressing either the mRNA transcript of the polypeptide.
Seale teaches detecting Pax7 expression in muscle satellite cells either by mRNA in situ hybridization (Fig. 2A, 2C, and 2E) or with a commercially available anti-Pax7 antibody (paragraph spanning p778-779), reading on claim 6
Regarding claim 6, it would have been obvious before the invention was filed to detect Pax7 mRNA or Pax7 polypeptide in Motohashi’s muscle satellite cells in view of Seale.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Motohashi teaches that Pax7 is a known cellular marker for muscle satellite cells, and Seale teaches both methods of mRNA detection and polypeptide detection with a commercially available antibody to detect Pax7. The skilled artisan would have been motivated to do so because Motohashi doesn’t specific if the mRNA transcript of polypeptide of Pax7 was detected, and so Seale’s specific Pax7 detection reagents and methods would further improve on Motohashi’s methods as predictable means for detecting Pax7. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 414, 82 USPQ2d 1385, 1395-96 (2007) (quoting Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976)).  
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Motohashi as evidenced by Taniguchi and Dumont and Dumont as applied to claim 1 above, and further in view of Kappler et al. (J Mater Sci: Mater Med (2016), 27(120), 13 pages).
The teachings of Motohashi as evidenced by Taniguchi and Dumont are relied upon as set forth above.
Regarding claim 10, Motohashi does not teach the embodiment of human extracellular matrix elements. Regarding claim 13, Motohashi does not teach the embodiment of extracellular matrix obtained from muscle tissue having a diameter of about 40-250 µm. 
Kappler teaches methods of making human cardiac extracellular matrix sheets (Abstract; detailed methods at subheading 2.3). Kappler teaches that cardiac ECM (cECM) preparations stimulate the proliferation of cardiomyocyte-like cells, suppress apoptotic and necrotic cell death, improve post-infarct heart function, and help guide the lineage commitment of pluripotent stem cells (1st paragraph of the Introduction). Kappler teaches cECM particles having an average diameter of about 66 µm and a diameter range of about 15-157 µm (Abstract; also subheading 3.2), reading on claim 13. Kappler teaches that murine HL-1 cardiomyocytes are capable of seeding and growing on the cECM (subheadings 2.5 and 3.4), reading on claim 13.
Regarding claims 10 and 13, it would have been obvious before the invention was filed to combine Motohashi’s muscle satellite cells with the cardiac extracellular matrix (cECM) having an average diameter of about 66 µm and a diameter range of about 15-157 µm of Kappler. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Motohashi and Kappler are directed towards muscle cells, and because Kappler teaches a differentiated muscle cell type is capable of seeding and growing on the cECM particles. The skilled artisan would have been motivated to do so because that cardiac ECM (cECM) preparations stimulate the proliferation of cardiomyocyte-like cells, suppress apoptotic and necrotic cell death, improve post-infarct heart function, and help guide the lineage commitment of pluripotent stem cells, and so the combination would likely improve the regenerative properties of Motohashi’s multipotent muscle satellite cells when administered to subjects.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 11, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Motohashi as evidenced by Taniguchi and Dumont and Dumont as applied to claim 1 above, and further in view of Freyman et al. (US 7,384,786).
The teachings of Motohashi as evidenced by Taniguchi and Dumont are relied upon as set forth above.
	Regarding claim 11, Motohashi does not teach the embodiment of collagen. Regarding claim 24, Motohashi does not teach human source of muscle. Regarding claim 26, Motohashi does not teach a delivery substrate comprising a scaffold.
Freyman teaches biocompatible scaffold compositions for repairing cardiac tissue (Abstract). Freyman teaches loading cardiomyocytes into extracellular matrix scaffolds made from porcine small intestine submucosa (Examples 1 and 2), envisions utilizing any extracellular matrix component such as collagen, elastin and laminin, and fibronectin (Col. 6, line 58 through Col. 7, line 4), envisions obtaining the extracellular matrix from a variety of tissue sources such as the basement membrane surrounding muscle fibers (Col. 7, lines 16-34), and envisions utilizing cells such as skeletal muscle satellite cells (e.g. skeletal myoblasts) Col. 10, lines 41-54), reading on claims 11 and 26. Freyman teaches the combination cardiac cells with extracellular matrix scaffolds would likely improve cellular implantation into damaged cardiac tissue (Col. 12, lines 28-65), reading on claims 11 and 26. Freyman teaches extracellular matrix obtained from multiple mammalian sources including pig, human, cow, sheep, goat, donkey, horse, rabbit, dog, cat, rat, and mouse (Col. 7, lines 35-45), reading on claim 24.
Regarding claim 11 and 26, it would have been obvious before the invention was filed to combine the muscle satellite cells of Motohashi with the extracellular matrix of Freyman. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Motohashi and Freyman are directed in-part to muscle satellite cells. The skilled artisan would have been motivated to do so because Freyman teaches the combination cardiac cells with extracellular matrix scaffolds would likely improve cellular implantation into damaged cardiac tissue.
Regarding claim 24, it would have been obvious before the invention was filed to further obtain human sources of extracellular matrix of Freyman combined with Motohashi’s muscle stem cells. A person of ordinary skill in the art would have had a reasonable expectation of success in substituting human sources for the other mammalian sources of extracellular matrix because both human sources and other mammalian sources are both explicitly taught as being useful for THE SAME PURPOSE as sources of mammalian extracellular matrix. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Response to Arguments
Applicant’s arguments on pages 5-11 of the reply have been fully considered, but not found persuasive of error for the reasons given below. 
On pages 5-8 of the reply, Applicant alleges that Motohashi does not teach every limitation of claim 1 as instantly amended and directed towards:  “A composition, comprising a stimulated heterogeneous mammalian tissue interface cell aggregate comprising living core potent cellular entities and supportive entities wherein the living core potent cellular entities and the supportive entities are from disrupted mammalian muscle tissue interface material”  as set forth in claim 1, and the newly added functional limitations to claim 1. This is not found persuasive of error because Applicant’s reliance on ¶000120 is not sufficient as a special definition of “supportive entities” as a claim term to clearly exclude stem cells as alleged, see M.P.E.P. § 2111.01(IV). In this case, ¶000120 cannot be considered a controlling definition of “supportive entities” to exclude stem cells as differentiating cells (e.g. stem cells) are expressly considered as an alternative embodiment. Therefore, the broadest reasonable interpretation of the scope of “supportive entities” of claim 1 when read in light of the specification does not exclude the embodiment of muscle satellite cells for both the living core potent cellular entities and supportive entities as taught by Motohashi.
However, even if Applicant’s arguments are a reasonable interpretation of the scope “supportive entities” for claim 1, the arguments are not found persuasive of error over the additional evidentiary teachings of Dumont as cited above and which makes clear that muscle satellite cells comprise a mixed population of stem cells and non-stem cells thus meeting the embodiment of non-stem cells for the supportive entities of claim 1.
Furthermore, the broadest reasonable interpretation scope of claim 1 necessarily encompasses the teachings of Motohashi as Motohashi’s composition and its methods of manufacture mirror Example 2 of the disclosure, except for being directed towards a different tissue source, and thus meets the functional limitations of claim 1 absent any showing to the contrary, see M.P.E.P. § 2112.
Applicant’s arguments on pages 8-10 of the reply have been fully considered, but not found persuasive of error. Applicants rely on arguments traversing the above rejection over Motohashi as evidenced by Taniguchi and now as evidenced by Dumont with respect to claim 1 to traverse the rejections of claim 6 further in view of Seale, the rejection of claims 11, 24, and 26 further in view of Freyman, and the rejection of claims 10 and 13 further in view of Kappler to traverse this rejection. Therefore, the response set forth above to arguments also applies to this rejection.
 
Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653